Citation Nr: 1534869	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  He was an Aviation Ordnance Man in the United States Marine Corps.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The Board directed the AOJ to ascertain whether the Veteran had any pertinent medical evidence not currently on file, and, if so, to obtain that evidence.  In particular, the AOJ was to request the Veteran's records from the Charleston and Myrtle Beach VA medical facilities, dated since February 2013, and from Premier Hearing Center in Pawley's Island South
Carolina.  

Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a bilateral hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

In May 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.



CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim of entitlement to service connection for a hearing loss disability.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been  accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's May 2012 video conference, the undersigned Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what he experienced during and since his separation from the service.  For example, he is competent to report the type of noise exposure he experienced in the service and when he first had difficulty hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose or  otherwise determine a nexus between the two. The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable hearing loss disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

As an aviation ordnance man in service, the Veteran would likely have had noise exposure to various types of aircraft.  The Veteran also has a current sensorineural hearing loss disability for which he has been issued hearing aids by the VA.  The question, then, is whether there is a nexus between the inservice noise exposure and his current hearing loss disability.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

During his January 1963 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had, ear, nose, or throat trouble or 

running ears.  Audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-5(5)
-10(0)
Not Reported (NR)
5(10)
LEFT
-5(10)
-10(0)
-10(0)
NR
15(20)

Speech audiometry was not performed

The above figures were interpreted by standard conversion, because before  November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.

During the Veteran's January 1967 service separation examination, audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
-5(5)
-5(0)
LEFT
5(20)
-5(5)
-5(5)
0(10)
10(15)

Speech audiometry was not performed

These findings do not meet the VA criteria for a hearing loss disability in service.  

During his May 2012 hearing, the Veteran testified that he had first noticed his hearing loss in the early 1970's.  His wife testified that she worked in audiology and that she had administered an audiogram to the Veteran in the mid-1970's.  She stated that it confirmed the Veteran's diminished hearing.  She noted that unfortunately, the report of that audiogram was not available.  Thus, there is no way to know whether the Veteran was experiencing a chronic, identifiable hearing loss disability for VA purposes at that time.  

The medical evidence of record shows that the Veteran's hearing loss disability was first reported in January 2006, while he was hospitalized for the treatment of cardiovascular disease at the University Medical Center of South Carolina.  On his Inpatient History and Physical Form, it was noted that he had decreased hearing, bilaterally.  A chronic, identifiable hearing loss disability for VA purposes was confirmed by audiometric testing in April 2008 at the Premier Hearing Center.  That was approximately forty years after the Veteran's separation from active duty.  

The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  However, that does not end the inquiry.  

In August 2008, the VA examined the Veteran to determine the nature and etiology of his hearing loss disability.  While the VA examiner confirmed the presence of the Veteran's bilateral sensorineural hearing loss disability, she opined that it was less likely than not related to the Veteran's military service.  The examiner noted that the Veteran's service treatment records were negative for any complaints of impaired hearing in service.  She also noted that the Veteran's entrance and separation audiograms were within normal limits bilaterally with no significant change in puretone thresholds during his time in the military.  She further cited the results of a landmark study on military noise exposure, which indicated that there was no scientific basis for delayed or late onset noise induced hearing loss (that is, where the hearing was normal at discharge and causally attributable to military noise exposure 20 or 30 years later).  She reported that based on this factual evidence and scientific study, there was no scientific basis for concluding that delayed onset hearing losses exist.  

In July and December 2012, the Veteran's private treating audiologist, K. R. K., Au.D., noted the Veteran's noise exposure in service and opined that his hearing loss was more likely than not caused by that exposure.  She cited the report of the Veteran's service enlistment examination to show that his hearing was within normal limits at the time he entered service.  She also cited the Veteran's belief that his hearing loss was related to his noise exposure in the service.  As noted above, the Veteran is not qualified by training or experience to render a competent opinion as to the cause of his hearing loss disability.  

Unlike the VA examiner, Dr. K. did not comment on the lack of complaints or clinical findings of a hearing loss disability during the Veteran's service or on the report of the normal audiometric findings at the time of his separation from service.  Also unlike the VA examiner, she made no reference to any medical research or literature to support her opinion.  As with the present record, the audiologist did not, and indeed could not ascertain what level of hearing loss the Veteran may have had at the time of his wife's reported administration of audiometric testing. Therefore, the Board finds that the probative value of the March 2008 VA examiner's opinion outweighs that of Dr. K.  

In sum, there is no evidence of a chronic, identifiable hearing loss disability in service, and the preponderance of the evidence is against a finding that the there is a nexus between the Veteran's current hearing loss disability and his inservice noise exposure.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the representative's March 2015 request for an addendum by the Veteran's treating audiologist, Dr. K.  He asks the Board to seek clarification and see if she can link the Veteran's condition to his military time using supported materials and not just using the Veteran's own accounts.  

However, the representative has not identified any supported materials or other outstanding evidence that were not available to Dr. K when she wrote her opinions or that would otherwise substantiate the Veteran's claim.  She has submitted two nearly identical statements in support of the Veteran's claim, one dated in July 2012 and one dated in December 2012.  There is no reason to believe that efforts to obtain additional clarification would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted. 

In the alternative, the Veteran's representative requests that the Veteran be scheduled for another VA examination, as it has been more than 3 years since the last examination.  VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2014).  Generally, reexaminations are applicable to rating a service-connected disorder, when it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327(a) (2014).  

The medical evidence is adequate to decide the question of service connection. While the VA examination may be three years old, the representative has not stated how the age of the examination, alone, is applicable to the Veteran's claim for service connection.  As noted above, the August 2008 VA examination is full and complete.  It is also consistent with the evidence of record.  Accordingly, the Board finds no basis to order another examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


